Case 3:09-cv-02384-N-BQ Document 492 Filed 05/03/19                Page 1 of 3 PageID 29568




                        IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

PEGGY ROIF ROTSTAIN, ET AL., on                 §
behalf of themselves and all others similarly   §
situated,                                       §
                                                §        Civil Action No 3:09-CV-02384-N-BG
      Plaintiffs                                §
                                                §        Judge: Hon. David C. Godbey
v.                                              §        Mag.: Hon. Nancy M. Koenig
                                                §
TORONTO-DOMINION BANK, ET AL.                   §
                                                §
      Defendants.                               §
                                                §

                          MOTION FOR LEAVE TO INTERVENE

       Annalisa Mendez, Jana L. Amyx, Carlos Barbieri, Dorris Burchett, Giancarlo Delon,

Dudley A. DeVore, Sandra H. Dorrell, Michael Drance, Patricia Fall, Debbi Fieldsend, Jeremy

Fieldsend, Sonia Galvan, Lawrence Grasso, Rose-Marie Grasso, Bonnie O. Habel (f/k/a Bonnie

O’Donnell-Painter), Diane Hanlen, Michael J. Hanlen, Heather Hodges, Kevin Hodges, Cindy C.

Keenan, Jeffrey M. Keenan, Harry Margiolos, Joyce Margiolos, John Scott Martin, Jr., Ashton

Todd Matthews, Sally Matthews, Horacio Mendez, John H. Murph, Jr., Judith E. Ochea, Daniel

T. O’Malley, Cindy Pappas, William Pappas, Neil Potter, Teddie Potter, Reese R. Schmidt, Sylvia

Slosel, Jane Torgerson, Harvey Trammel, John B. Turbeville, Jr., Teresita Vazquez Weisser, Philip

A. Wilkinson, Ginger E. Winningkoff, Kenneth J. Winningkoff, CarVal GCF Lux Master S.a.r.l.,

Cheswold (Foxhill), LLC, Contrarian Capital Management, LLC, Corbin ERISA Opportunity

Fund, Ltd., Corbin Opportunity Fund, L.P., CVI AA Lux Master S.a.r.l., CVI CHVF Lux Master

S.a.r.l., CVI CVF II Lux Master S.a.r.l., CVI CVF III Lux Master S.a.r.l., CVIC II Lux Master

S.a.r.l., CVIC Lux Master S.a.r.l., FH Stanford Investments Holdings LLC, Fulcrum Credit
Case 3:09-cv-02384-N-BQ Document 492 Filed 05/03/19                  Page 2 of 3 PageID 29569


Partners LLC, Luxor Capital Group, LP, Next Egg Investments (NFF), LP, WBox 2018-1 LLC,

and Whitebox Asymmetric Partners, LP (collectively “Intervenors”), by and through their

undersigned counsel, hereby file this Motion for Leave to Intervene in the above-captioned matter,

and move the Court, before Hon. David C. Godbey, for an order granting Intervenors’ Motion for

Leave to Intervene, and for such other further relief as the Court deems just and proper.

                                             Respectfully submitted,

                                             KASOWITZ BENSON TORRES LLP


                                             By: /s/ Constantine Z. Pamphilis
                                                Constantine Z. Pamphilis
                                                State Bar No. 00794419
                                                dpamphilis@kasowitz.com
                                                J. Michael Wilson
                                                State Bar No. 24047125
                                                mwilson@kasowitz.com
                                                Nathan W. Richardson
                                                State Bar No. 24094914
                                                nrichardson@kasowitz.com
                                                1415 Louisiana, Suite 2100
                                                Houston, Texas 77002
                                                Telephone: (713) 220-8800
                                                Facsimile: (713) 222-0843

                                                 &

                                                 TILLOTSON LAW FIRM

                                                 Jeffrey M. Tillotson
                                                 Texas Bar No. 20039200
                                                 jtillotson@tillotsonlaw.com
                                                 1807 Ross Avenue, Suite 325
                                                 Dallas, Texas 75201
                                                 Telephone: (214) 382-3041
                                                 Facsimile: (214) 501-0731

OF COUNSEL:

KASOWITZ BENSON TORRES LLP

Andrew K. Glenn
aglenn@kasowitz.com

                                                 2
Case 3:09-cv-02384-N-BQ Document 492 Filed 05/03/19                              Page 3 of 3 PageID 29570


Pro Hac Vice to be submitted
Gavin D. Schryver
gschryver@kasowitz.com
Pro Hac Vice to be submitted
1633 Broadway
New York, New York 10019
Telephone: (212) 506-1700
Facsimile: (212) 506-1800

                                                     ATTORNEYS FOR INTERVENORS


                                  CERTIFICATE OF CONFERENCE

       Between April 30, 2019 and May 3, 2019, the undersigned Intervenors’ counsel conferred
with counsel for the original parties and original intervenors concerning whether they would
consent to the relief requested herein. All counsel indicated that their clients were opposed to the
motion due to timeliness and prejudice, or otherwise did not indicate why they were opposed.1

                                                                       /s/ Nathan W. Richardson
                                                                       Nathan W. Richardson


                                      CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing instrument was served on this
3rd day of May, 2019 on all counsel of record via CM/ECF, and/or email, pursuant to the Rules of
Procedure.

                                                                       /s/ Nathan W. Richardson
                                                                       Nathan W. Richardson




1
 After three separate emails and multiple phone calls, Intervenors’ counsel was unable to contact counsel at Clark
Hill Strasburger, who represent certain individual plaintiffs, for purpose of conferring.

                                                         3
